Memorandum: Appellant has been denied eoram nobis relief without a hearing. In 1955 he was convicted after trial of manslaughter, first degree. It' is alleged in the petition that on the evening of his arrest his father retained a lawyer who counseled with appellant; that this attorney was a law partner of an Assistant District Attorney. *1205This lawyer subsequently withdrew from the case. In the interim, however, defendant submitted to a polygraph test and made a tape-recorded statement. Without passing on the propriety of such representation by the attorney (cf. Penal Law, § 278) it is reasonably inferable that the act could only have had an impact on any statements made during this period. Heretofore we reversed an order denying coram nobis relief and directed a hearing “ as to all matters relating to the voluntariness of the statements and confessions ” (23 A D 2d 956). Thereafter a hearing was held and the facts herein discussed were explored. We affirmed an order denying relief (26 A D 2d 911). The petition presents no new grounds for a hearing. (Appeal from order of Supreme Court, Niagara County, denying, without a hearing, motion to vacate judgment of conviction for manslaughter, first degree, rendered March 30, 1955.) Present — Bastow, J. P., Goldman, Henry and Del Veechio, JJ.